        Case 4:20-cv-01197-BRW Document 27 Filed 04/21/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

NICHOLAS ROOS                                                              PETITIONER
ADC #163931

v.                                4:20-cv-01197-LPR-JJV

DEXTER PAYNE, Director,
Arkansas Division of Correction                                           RESPONDENT

                                      JUDGMENT

       Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is DISMISSED with prejudice.

       IT IS SO ORDERED this 21st day of April, 2021.



                                         Billy Roy Wilson_________________
                                         UNITED STATES DISTRICT JUDGE
